Citation Nr: 0015559	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-13 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1996 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  A notice of disagreement 
as to the August 1996 decision was received in October 1996, 
a statement of the case was issued in April 1997, and a 
substantive appeal was received in May 1997.  As to the April 
1997 rating decision, a notice of disagreement was received 
in May 1997, a supplemental statement of the case (which in 
effect served as a statement of the case) was issued in July 
1997, and a substantive appeal was received in October 1997.  

As a preliminary matter, a brief summary of the procedural 
history of this appeal would be helpful.  This appeal was 
previously before the Board and was the subject of a Board 
decision dated December 18, 1998.  After that decision was 
issued, the Board discovered some unprocessed mail pertinent 
to this appeal which had been received at the Board prior to 
the December 18, 1998, decision (and which the Board 
therefore had constructive knowledge of).  The Board 
therefore vacated its December 18, 1998, decision by Order to 
Vacate dated September 3, 1999.  The Board then proceeded to 
undertake a de novo review of the veteran's claim (including 
the various items of evidence which were not considered in 
the prior decision), and issued a new decision dated 
September 15, 1999.  It was later discovered that the Board's 
actions in September 1999 to vacate the December 18, 1998, 
decision and issue a new de novo decision were undertaken 
without knowledge that the veteran had initiated an appeal of 
the original December 18, 1998 decision to the United States 
Court of Appeals for Veterans Claims (Court), and that the 
December 18, 1998, BVA decision had already been vacated by 
an Order of the Court dated in July 1999.  Consequently, by 
Orders to Vacate dated September 30, 1999, the BVA vacated 
its September 3, 1999, Order to Vacate, and also vacated its 
September 15, 1999, de novo decision.  

The Board also notes that in several statements of record 
submitted by the veteran's representative, including a 
statement as recent as March 2000, he references a claim for 
"entitlement to total and permanent disability."  According 
to the record, the veteran has already been awarded 
nonservice-connected pension benefits.  Thus, it is unclear 
to the Board exactly what the veteran's representative means 
by continuing to list a claim for total and permanent 
disability.  It appears that he may be referring to the claim 
for TDIU (which issue is already in appellate status), 
although it is not clear from the record.  This matter is 
specifically referred to the RO for clarification from the 
veteran's representative as to precisely what type of benefit 
he is seeking by referencing a claim for "total and 
permanent disability."


REMAND

This appeal arises from the veteran's claim that his service-
connected PTSD is more disabling than that represented by the 
currently assigned 30 percent rating.  Moreover, the veteran 
maintains that his service-connected PTSD (currently his only 
service-connected disability) renders him unemployable, and 
thus warrants an award of TDIU.  

Upon a review of all the evidence of record, including 
recently submitted evidence, statements from the veteran and 
his representative, and comments made in the Appellee's 
Motion for Remand and to Stay Further Proceedings, granted by 
the Court in July 1999, the Board finds that additional 
development is needed in this appeal before proceeding to an 
appellate decision.  

Initially, the Board notes that in the most recent statement 
of record from the veteran's representative, received in 
March 2000, he indicates that the veteran has been receiving 
Social Security Administration (SSA) disability benefits 
since August 1996.  Moreover, although the veteran's claims 
file contains copies of SSA records received in August 1998, 
thus, reflecting treatment prior to that time, according to 
the veteran's representative, additional documentation has 
been associated with the veteran's SSA file since that time.  
The veteran's representative maintains that such additional 
SSA records are directly pertinent to the veteran's claims on 
appeal and should be considered.  

Moreover, the Board notes that the Appellee's Motion for 
Remand and to Stay Further Proceedings (Motion), which was 
granted by the Court in a July 1999 Order, indicates that the 
Board failed to set forth an adequate statement of reasons 
and bases in denying the appeal in the December 1998 
decision.  More specifically, the Motion states that "the 
Board did not provide a statement of its reasons or bases for 
rejecting [the] favorable evidence, or making a finding that 
[certain] statements were not credible."  Furthermore, the 
Motion states that the "BVA decision also reflects an 
inadequate discussion of the evidence concerning [the 
veteran's] social and industrial impairment, as reflected by 
his current GAF score of 50, in the context of the rating 
criteria."  

In regard to the foregoing, the Board notes that the veteran 
is presently receiving SSA benefits due to a determination 
that schizophrenia was his primary disability with a 
secondary diagnosis of anxiety related disorder.  Moreover, 
the Board notes that in a December 1996 VA examination 
report, the examiner comments that most of the veteran's 
psychiatric difficulty is due to his schizophrenia.  Further 
development of the medical record would therefore be helpful 
to allow for any differentiation between psychiatric 
symptomatology.

Furthermore, in an October 1998 statement, and again in a 
March 2000 statement, the veteran's representative raises an 
additional claim of entitlement to service connection for 
schizophrenia.  That issue is not currently before the Board 
on appeal.  However, the Board finds that disposition of that 
issue, as well as the outcome of the veteran's claim for an 
increased rating for PTSD, could potentially affect the 
resolution of the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  As such, the Board finds that this newly raised 
issue is inextricably intertwined with the TDIU issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  As such, the Board may not properly review the 
TDIU claim until the RO develops and adjudicates the newly 
raised issue of entitlement to service connection for 
schizophrenia, as well as the issue of entitlement to 
assignment of a higher disability rating for PTSD. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already in the claims files) documenting 
ongoing treatment should be obtained and 
made of record. 

2.  The RO should contact the Social 
Security Administration and request 
copies of all medical records for the 
veteran dated from February 1998 to the 
present.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the current nature and severity 
of all psychiatric disorders found to be 
present.  It is imperative that the 
claims files be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner is 
specifically requested to provide an 
opinion, if possible, describing which of 
the veteran's psychiatric symptoms are 
attributable to his PTSD, and which 
symptoms are attributable to any other 
diagnosed disorders (to include 
schizophrenia and any anxiety disorder 
(if such anxiety disorder is a separate 
disorder from the veteran's PTSD).  In 
this regard, the examiner should report a 
Global Assessment of Functioning (GAF) 
score attributable to the PTSD if such 
differentiation is possible.  If the 
examiner is unable to differentiate which 
symptoms are attributable to which 
disorder, the examiner should so state.  
The examiner should also comment on the 
effect of the veteran's PTSD on his 
employability.  The report of the 
examination should include complete 
rationales for all opinions expressed. 

4.  The RO should undertake any further 
appropriate action necessary to develop 
and formally adjudicate the issue of 
entitlement to service connection for 
schizophrenia.  The veteran and his 
representative should be furnished notice 
of the decision and of appellate rights 
and procedures, including the necessity 
of filing a timely notice of disagreement 
if the veteran wishes to initiate an 
appeal from that determination.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran is entitled 
to assignment of a higher disability 
rating (including different ratings 
during different periods of time) for 
PTSD, currently rated as 30 percent 
disabling, and entitlement to a total 
rating based on individual 
unemployability.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review of all issues properly in 
appellate status. 

The purpose of this remand is to comply with the Court's July 
30, 1999, Order which granted VA's Motion for Remand and To 
Stay Further Proceedings, to allow for additional 
development, and to allow for RO adjudication of a newly 
raised intertwined issue.  The veteran and his representative 
are free to submit additional 


evidence and argument in connection with this appeal.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



